Citation Nr: 0335660	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-05 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to the extension of the delimiting date for basic 
educational assistance under the Montgomery G.I. Bill, 
Chapter 30, beyond February 14, 2001. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1974, October 1974 to August 1977, and November 1979 to May 
1993.  The veteran also served for about 2 1/2 years on 
inactive duty service in for varying periods of time prior to 
and in between his periods of active duty service.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating action rendered by the Los Angeles, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the benefit sought on appeal.  

The veteran appeared and testified before the undersigned 
Veterans Law Judge at a May 2003 hearing held in Los Angeles, 
California.  A transcript of the hearing is associated with 
the claims file.  


FINDINGS OF FACT

1.  The veteran had active duty service from August 31, 1970 
to August 30, 1974, October 15, 1974 to August 15, 1977, and 
November 9, 1979 to May 9, 1993.  

2.  The veteran's initial delimiting date for chapter 30 
educational assistance benefits was May 10, 2003.

3.  The RO reduced the veteran's delimiting date by the 
number of days he was not on active duty between August 16, 
1977 and November 8, 1979.

4.  The veteran's adjusted delimiting date is February 14, 
2001.


CONCLUSION OF LAW

The veteran's delimiting date for Chapter 30 educational 
assistance benefits was properly adjusted, and the criteria 
for an extension of the delimiting date are not met. 38 
U.S.C.A. §§ 3011, 3031, 3033 (West 2002); 38 C.F.R. §§ 
21.7050, 21.7051, 21.7142 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he was improperly disqualified from 
eligibility for Chapter 30 education assistance benefits.  
Specifically, he contends that since he was placed on the 
Temporary Disability Retired List during the period August 
16, 1977 to November 8, 1979, the delimiting date for Chapter 
30 education benefits should not have been adjusted back to 
February 14, 2001.

As was previously noted, the veteran had three periods of 
active duty service:  From August 31, 1970 to August 30, 
1974, October 15, 1974 to August 15, 1977, and November 9, 
1979 to May 9, 1993.  The first two relevant period 
established eligibility for educational assistance benefits 
under Chapter 34, Title 38, United States Code.  The Chapter 
34 program terminated December 31, 1989, and no benefits can 
be paid under that program for training after that date. 38 
U.S.C.A. § 3462(e) (West 2002).  The veteran also had a third 
period of active duty service, which, pursuant to 38 U.S.C.A. 
§ 3011(a)(1)(B)(i), has established eligibility for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code.

The veteran was separated from his third period of active 
duty on May 9, 1993.  The applicable laws and regulations 
provide a ten-year period of eligibility during which an 
individual may use his or her entitlement to educational 
assistance benefits, and that period begins on the date of 
the veteran's last discharge from active duty.  38 U.S.C.A. § 
3031(a); see also 38 U.S.C.A. § 3033; 38 C.F.R. § 21.7142.  
For individuals whose eligibility is based on 38 U.S.C.A. § 
3011(a)(1)(B)(i), however, the ten-year period of eligibility 
is reduced by the amount of time equal to the time that the 
veteran was not serving on active duty during the period 
beginning January 1, 1977, and ending June 30, 1985.  38 
U.S.C.A. § 3031(e); 38 C.F.R. § 21.7050(b).

The facts in this case are not in dispute.  The claims folder 
contains documents which reflect that the veteran was not on 
active duty during the period beginning August 16, 1977 and 
ending November 8, 1979.  Although the veteran's basic 
delimiting date before adjustment was calculated to be May 
10, 2003, the delimiting date for use of Chapter 30 benefits 
was adjusted, according to law, by subtracting those days the 
veteran was not on active duty during the period running from 
January 1, 1977, to July 1, 1985.  Thus, the veteran was 
informed that his adjusted delimiting date for using his 
Chapter 30 entitlement was February 14, 2001.

Based on the evidence of record, the Board finds that the RO 
properly adjusted the veteran's delimiting date for Chapter 
30 educational assistance benefits.  Pursuant to 38 U.S.C.A. 
§ 3031(a) (e); 38 C.F.R. § 21.7050(b), VA must reduce the ten 
year period of eligibility of any veteran whose eligibility 
for chapter 30 benefits is established under 38 U.S.C.A. § 
3011(a)(1)(B)(i) by an amount of time equal to the amount of 
time he or she was not on active duty during the period 
January 1, 1977, to June 30, 1985.  The veteran experienced a 
two year, 2 month and 22 day break in active service from 
August 16, 1977 to November 8, 1979.  While the veteran's 
initial delimiting date for use of his educational assistance 
benefits entitlement was May 10, 2003, the RO, as required by 
law, computed his reduced date and determined that the period 
between the veteran's relevant periods of active duty 
resulted in an adjusted delimiting date of February 14, 2001.

The veteran's contends that his placement on the Temporary 
Disability Retired List for the period August 16, 1977 to 
November 8, 1979, along with his status as a member of the 
Reserve on inactive duty during that time should not have 
caused his delimiting date to be adjusted from May 10, 2003 
to February 14, 2001.  The Board notes, however, that the 
fact he was placed on the Temporary Disability Retired List 
and was as a member of the Reserve on inactive duty is 
irrelevant.  The applicable laws and regulations refer to a 
break in active duty service.  As the veteran was not on 
active duty between August 16, 1977 to November 8, 1979, the 
adjustment of the delimiting date to February 14, 2001, was 
proper.

The Board further notes that as the veteran did not serve on 
period of active duty subsequent to his discharge on May 9, 
2003, the veteran's delimiting date for Chapter 30 
educational assistance benefits was properly adjusted to 
February 14, 2001.  

While the Board takes note of the fact that an extended 
period of eligibility may be granted under 38 C.F.R. § 
21.7051(a) (2) when it is determined that the veteran was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not 
result from the veteran's willful misconduct, the veteran has 
not claimed that such situation applies to him, nor is there 
any medical evidence to suggest that he suffered from a 
disability that clearly establishes that a program of 
education was medically infeasible prior to the adjusted 
delimiting date of February 14, 2003.  Indeed, the veteran 
testified that he had been undergoing a course of study at 
Cypress College from 2001 to 2003, which he hoped to finance 
through Chapter 30 educational assistance benefits. 

In arriving at this decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VA has since issued regulations consistent with this law.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  Under 38 U.S.C.A. § 
5103A, the VCAA codified VA's duty to assist, and provides 
that VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA are found, in part, at 
38 C.F.R. § 3.159.  The United States Court of Appeals for 
Veterans Claims (Court) has interpreted the VCAA to require 
VA to inform a claimant of what type of evidence is needed to 
substantiate his claim on appeal, including what evidence he 
should provide and what evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). 

While the RO did not provide the veteran with a notice, aside 
from the March 2002 Statement of the Case, informing the 
veteran of what type of evidence is needed to substantiate 
his claim on appeal, the Board observes that in cases such as 
this, "where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or lack of 
entitlement under the law."  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Although the VCAA was enacted prior to the 
date that the veteran filed his claim in this appeal, and 
thus is potentially applicable to this appeal, the Court has 
held that in situations such as this, where "the law as 
mandated by statute, and not the evidence, is dispositive ... 
the VCAA is not applicable."  Mason v. Principi, 16 Vet. 
App. 122, 132 (2002) (case in which the court affirmed the 
Board's denial of a claim for nonservice-connected pension 
benefits on the basis that the veteran did not have wartime 
service).  In the present case, the veteran's claim must fail 
because VA law mandates that the veteran's delimiting date 
for Chapter 30 educational assistance benefits be adjusted to 
February 14, 2001 because of the break in active duty service 
he had between August 16, 1977 to November 8, 1979.  The 
facts are not in dispute.  The only issues for consideration 
are whether the the veteran's status as being on the 
Temporary Disability Retired List  qualifies as  active duty 
service and, if not, whether the adjustment of the veteran's 
delimiting date was otherwise not in accordance with the 
applicable law and regulations.  Therefore, application of 
the VCAA has no impact on the outcome of this case, since the 
law and not the evidence is dispositive.  Therefore, any 
deficiencies in applying the VCAA are rendered moot, and 
there is no prejudice to the veteran in proceeding with this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
.  Because there is no legal basis for the veteran's claim, 
the appeal is denied.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law is dispositive, the claim should be 
denied on the basis of the absence of legal merit).
     


ORDER

Entitlement to the extension of the delimiting date for basic 
educational assistance under the Montgomery G.I. Bill, 
Chapter 30, beyond February 14, 2001, is not warranted.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



